      Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                                  )
In the Matter of the              )
Federal Bureau of Prisons’        )
                                  )
Execution Protocol Cases          )
                                  )
LEAD CASE: Roane et al. v.        )
                                                             Case No. 19-mc-0145 (TSC)
Barr                              )
                                  )
                                  )
THIS DOCUMENT                     )
RELATES TO:                       )
                                  )
                                  )
Roane, et al. v. Barr, 05-2337;   )
Robinson v. Bar, 07-2145;         )
Bourgeois v. Barr, 12-0782;       )
Bernard v. Barr, 20-474           )



 MOTION OF PLAINTIFFS BATTLE, BERNARD, BOURGEOIS, HALL, ROBINSON,
   AND WEBSTER TO ALTER OR AMEND JUDGMENT CONCERNING THE
COURT’S GRANTING OF SUMMARY JUDGMENT TO DEFENDANTS ON COUNT V

       Pursuant to Fed. R. Civ. P. 59(e), Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson,

and Webster respectfully move the Court to alter or amend its judgment granting summary

judgment to the Defendants on Count V, ultra vires agency action in violation of § 3596(a) of the

Federal Death Penalty Act. See ECF No. 261; see also Fed. R. Civ. P. 54(a) (defining

“judgment” as “any order from which an appeal lies”). As Plaintiffs explain below, the Court’s

ruling in favor of Defendants was based on an error of law, namely that a voluntary statement

from the Defendants has binding force of law and operates to moot the controversy, particularly

as to future executions, including the execution of Plaintiff Hall, which has been scheduled for

November 19, 2020. Additionally, the Court’s rationale has now been further undermined by the

subsequent events of William LeCroy’s execution on September 22, 2020, as explained below.


                                                1
       Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 2 of 15




        Relief under Rule 59(e) is justified when the movant demonstrates an “intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996); Alston

v. District of Columbia, 770 F. Supp. 2d 289, 296 (D.D.C. 2011). More generally, relief is

warranted when a court has overlooked factual or legal issues that were properly presented, or

when the court’s decision “rests on an incorrect premise.” Berge v. United States, 949 F. Supp.

2d 36, 41 (D.D.C. 2013).

        These settled grounds for relief justify reconsideration of the Court’s grant of summary

judgment to Defendants on Count V, ultra vires agency action in violation of § 3596(a) of the

FDPA.

                                           ARGUMENT

        The Court should alter or amend its judgment granting summary judgment to the

Defendants on Count V. Section 3596(a) of the FDPA requires that in carrying out a death

sentence, “the Attorney General shall release the person sentenced to death to the custody of a

United States marshal, who shall supervise implementation of the sentence in the manner

prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a). In its

analysis of Plaintiffs’ claim that the protocol constitutes ultra vires agency action due to

conflicting with relevant state statutes, the Court noted two important categories of discrepancies

between the government’s execution protocol and several of the state statutes at issue. First,

there are state statutes that dictate the method of execution. Specifically, there are two state

statutes (S.C. Code. § 24-3-530(A); VA Code Ann. § 53.1-234) that allow an inmate to choose

between lethal injection and electrocution, and Missouri law allows for execution by either lethal

injection or lethal gas. Mo. Rev. Stat. § 546.720.1.




                                                  2
       Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 3 of 15




       Second, and of relevance to Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson, and

Webster, there are state statutes that, while not directly addressing the method of execution,

nevertheless dictate important aspects of the execution process, including a “Georgia statute

(applicable to Plaintiffs Battle and LeCroy) requiring the presence of ‘two physicians to

determine when death supervenes.’ Ga. Code § 17-10-41,” ECF 261 at 27, and a “Texas statute

(applicable to Plaintiffs Bernard, Bourgeois, Hall, Robinson, and Webster) mandating that

executions shall take place ‘at any time after the hour of 6 p.m. on the day set for the execution.’

Tex. Code of Crim. Proc. Art. 43.14(a).” Id.

       In finding that these important differences did not justify the granting of relief to

Plaintiffs, the Court relied on a non-binding notice filed by Defendants stating that they plan to

follow the relevant Georgia law and may choose to accommodate requests to follow the Texas

law, and also refused to grant relief as to the Texas law despite finding that the Defendants were

obligated to follow it. With regard to Georgia law, the Court observed: “Defendants state that

they intend to comply with Georgia’s requirement that two physicians be present at the execution

to determine when death supersedes. [ECF 247 at 2]; Ga. Code § 17-10-41.” ECF 261 at 30.

       It is important to note, however, that Defendants disclaimed any actual obligation to

comply with Georgia law, stating: “It is questionable at best that the cited provision of Georgia

law requiring the presence of two physicians is such a procedure [effectuating death], but the

government has nevertheless explained that it plans to comply with that provision.” ECF 247 at

2 (emphasis added). Similarly, with regard to the Texas statute at issue, the Defendants’ notice

stated: “The cited provision of Texas law concerning the time of execution does not involve

procedures for effectuating death and therefore need not be followed by the federal government

under the FDPA. But the government will consider, and may choose to accommodate, the




                                                 3
       Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 4 of 15




request of any Plaintiff sentenced by a federal court in Texas who wishes to have an execution

scheduled for after 6 p.m.” ECF 247 at 2 (emphasis added). The Defendants’ notice elaborated

on the Texas statute as follows: “In any event, the timing requirement presents no conflict with

the Protocol because the Protocol does not specify the time when the execution must be

implemented on the scheduled execution date. As a matter of administrative grace, BOP will

consider, and may choose to accommodate, the request of any Plaintiff sentenced by a federal

court in Texas who wishes to have an execution scheduled for after 6 p.m.” ECF 247 at 3-4.

       In deciding to rely on the Defendants’ notice to find the absence of a live controversy, the

Court relied on Nat’l Black Police Ass’n v. District of Columbia, 108 F.3d 346, 349 (D.C. Cir.

1997), which stated: “Even where litigation poses a live controversy when filed . . . a federal

court [must] refrain from deciding it if events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future” (internal citations and quotation marks omitted)). However, that case is

distinguishable because it involved a situation where binding legislation was passed affecting the

parties’ rights after suit was filed. In contrast, nothing binds the government here.

       Indeed, the Court has not cited any authority for the proposition that a non-binding

statement by a litigant to take certain actions that comply with the law – all the while

maintaining that the litigant is under no obligation to do so – moots an active controversy,

particularly as to future executions. To the contrary, the Supreme Court’s rulings on voluntary

cessation announce a stringent standard that is not met here. In Friends of the Earth, Inc. v.

Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 208 (2000), the Court stated:

       It is well settled that “a defendant's voluntary cessation of a challenged practice
       does not deprive a federal court of its power to determine the legality of the
       practice.” City of Mesquite, 455 U.S. at 289. “[I]f it did, the courts would be
       compelled to leave ‘[t]he defendant ... free to return to his old ways.’ ” Id., at 289,



                                                  4
          Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 5 of 15




           n. 10 (citing United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953)). In
           accordance with this principle, the standard we have announced for determining
           whether a case has been mooted by the defendant's voluntary conduct is stringent:
           “A case might become moot if subsequent events made it absolutely clear that the
           allegedly wrongful behavior could not reasonably be expected to recur.” United
           States v. Concentrated Phosphate Export Assn., 393 U.S. 199, 203 (1968). The
           “heavy burden of persua[ding]” the court that the challenged conduct cannot
           reasonably be expected to start up again lies with the party asserting
           mootness. Ibid. (cleaned up).

Here, Defendants have not met that heavy burden, and they would be free to return to “old

ways.” For example, there would be absolutely nothing preventing the government from

changing its mind on having two physicians present at Mr. Battle’s execution, nor would there be

anything preventing from the government from changing its mind after initially accommodating

a future request made by Plaintiffs Bernard, Bourgeois, Hall, Robinson, and Webster to be

executed after 6 p.m. 1 Under the Court’s opinion, Plaintiffs would have no recourse.

           Far from being a speculative concern, witnesses to the recent execution of Mr. LeCroy

(who was sentenced in Georgia) saw only one physician enter the execution chamber to examine

the prisoner and declare death. Two media witnesses state clearly that a single man with a

stethoscope entered the execution chamber, felt Mr. LeCroy’s wrist and listened to his heart.

Michael Tarm, US government executes killer obsessed with witchcraft, AP News (Sept. 21,

2020), https://apnews.com/article/donald-trump-indiana-terre-haute-archive-executions-

ad069e143126b4abb8ac65a1482cb13a (last visited Sept. 30, 2020).; George Hale

(@georgehale), Twitter (Sep. 24, 2020),

https://twitter.com/georgehale/status/1309010208539185154?s=20. The possible failure of the

Defendants to follow the Georgia statute’s requirement to have “two physicians to determine

when death supervenes” during Mr. LeCroy’s execution may have violated not only the


1
    As discussed below, Plaintiff Hall has requested to be executed after 6 p.m.



                                                            5
      Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 6 of 15




Defendants’ voluntary statement, but also § 3596(a) of the FDPA. This new evidence is an

additional reason justifying relief under Rule 59(e), and demonstrates why Defendants must be

ordered by this Court to comply with relevant state statutes.

       The recent execution of Lezmond Mitchell on August 26, 2020 is also illustrative in this

regard. After Mr. Mitchell’s counsel filed a motion to require Bureau of Prisons (“BOP”) to

follow Arizona’s execution procedures, BOP, at the court’s request, filed a sworn promise to

comply, as part of an appeal heard by the United States Court of Appeals for the Ninth Circuit.

However, the Arizona procedures also included allowing counsel to have contact with the

outside world and a place to work at the prison, which was not part of the government’s promise.

While BOP initially provided counsel with this accommodation voluntarily, BOP revoked it as

soon as it found out the appeal was decided in the government’s favor, thus demonstrating that

they will not comply unless there is either a court order or a sworn promise filed on the docket.

See U.S. v. Mitchell, Case. No. 20-99009 (9th Cir. August 19, 2020).

       Further, the Court should reconsider its analysis with regard to the Texas statute at issue.

Unlike with regard to the Georgia statute, the Defendants’ notice disclaims any definite intent to

comply. Rather, the most that can be said is that the Defendants “may” comply. Although the

Court found that the Defendants were nevertheless required to follow the Texas law, ECF 261 at

30, it still decided to grant summary judgment to Defendants because the Court did “not see a

controversy here” given that Mr. Vialva was the only plaintiff sentenced in Texas who had an

execution date and the court was not aware that he had requested to be executed after 6 p.m., and

therefore the Court found no irreparable injury. However, as the Court is aware, Plaintiffs

Bernard, Bourgeois, Robinson and Webster were sentenced in Texas and they should have the

right to make a request, pursuant to the applicable Texas law, that they be executed on the day of




                                                 6
          Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 7 of 15




their execution date after 6 p.m. In fact, on October 5, 2020, Plaintiff Hall made such a request

to the Warden of Terre Haute, through an email from Hall’s counsel to BOP counsel (see

attached Exhibit 1). Therefore, the Court should alter its judgment to clarify that this aspect of

its ruling applied only to Plaintiff Vialva.

           Moreover, the Texas statute governs more than just the time of the execution. As noted

above, the statute provides that the execution take place “at any time after the hour of 6 p.m. on

the day set for the execution.” Tex. Code of Crim. Proc. Art. 43.14(a) (emphasis added). This is

significant, because if litigation delays prevented the execution from occurring before midnight,

the Defendants would not be able to carry it out in the early-morning hours of the following day,

as they recently did at the executions of Daniel Lee and Wesley Purkey. In analyzing this issue,

the Court acknowledged that “the concern that ‘[t]he ability to schedule an execution at any time

of day or night’ would allow ‘Defendants to reschedule and carry out . . . executions almost

immediately after the expiration or vacatur of a stay, despite the pendency of additional legal

challenges, and with or without notice to the prisoners’ attorneys.’ (Pls. Opp’n at 37.).” ECF 261

at 31. However, the Court rejected this concern, finding that the injury is “far from ‘certain[.]’”

Id. The Court should reconsider this aspect of its ruling, because, as noted, this exact scenario

has now happened twice. Defendants have demonstrated that, absent an order from this Court,

they would not follow this aspect of the Texas statute. Further, because Plaintiff Hall has now

requested to be executed after 6 p.m., this issue is no longer hypothetical. 2 If litigation on the day

of Plaintiff Hall’s execution caused a delay past midnight, he would have no remedy if the




2
    As of the date of this filing, the government has not responded to Plaintiff Hall’s request.



                                                              7
        Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 8 of 15




Defendants refused to follow the Texas statute, nor would the other Plaintiffs were they to make

the same request in the future. 3

        For the foregoing reasons, the Defendants should be legally required to follow these state

statutes, as they are “binding law” under the FDPA, and the Court should issue an order denying

summary judgment to the Defendants on Count V. The Plaintiffs should be permitted to

introduce evidence on these issues and demonstrate irreparable injury at a trial.

Dated: October 6, 2020                               Respectfully Submitted,



                                                     /s/ Joshua C. Toll
                                                     Joshua C. Toll
                                                     D.C. Bar No. 463073
                                                     King & Spalding LLP
                                                     1700 Pennsylvania Avenue, N.W.
                                                     Washington, DC 20006
                                                     (202) 737-8616
                                                     jtoll@kslaw.com

                                                     Margaret O’Donnell
                                                     P.O. Box 4815
                                                     Frankfort, KY 40604
                                                     (502) 320-1837
                                                     mod@dcr.net

                                                     Counsel for Plaintiff Anthony Battle


                                                     Ginger D. Anders (Bar No. 494471)
                                                     Jonathan S. Meltzer (Bar No. 888166546)
                                                     Brendan Gants (Bar No. 1031419)
                                                     MUNGER, TOLLES & OLSON LLP
                                                     1155 F Street N.W., Seventh Floor

3
 Pursuant to Texas law, a new execution date would need to be set, and that date must be ninety-one days out. See
Battaglia v. State, 537 S.W.3d 57 n. 53 (Ct. Crim. App. 2017) (“In 2014, trial courts were not required to notify a
capital defendant or their counsel when the defendant’s execution was set, and a “subsequent” execution could be
set as early as thirty-one days out from the execution order. Tex. Code Crim. Proc. Ann. art. 43.141(c) (West 2003).
The Texas legislature has since changed this law, and now notice of an execution date must be given to capital
defendants. In addition, all executions must be set at least ninety-one days in advance. Act of May 29, 2015, 84th
Leg., R.S., ch. 951, 2015 Tex. Sess. Law Serv. 951. (West)”).



                                                         8
Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 9 of 15




                             Washington, D.C. 20004-1357
                             (202) 220-1100

                             Counsel for Plaintiff Brandon Bernard


                             Alex Kursman, Assistant Federal Defender
                             Shawn Nolan, Chief, Capital Habeas Unit
                             Federal Community Defender Office, E.D. Pa.
                             601 Walnut Street, Suite 545 West
                             Philadelphia, PA 19106
                             Telephone – 215-928-0520
                             Email – alex_kursman@fd.org

                             Counsel for Plaintiff Alfred Bourgeois


                             Amy Lentz (DC Bar No. 990095)
                             Steptoe & Johnson, LLP
                             1300 Connecticut Avenue NW
                             Washington, DC 20036
                             202.429.1350
                             Email - alentz@steptoe.com

                             Counsel for Plaintiff Orlando Hall


                             Amy Karlin
                             Interim Federal Public Defender
                             Celeste Bacchi
                             Jonathan C. Aminoff
                             Deputy Federal Public Defenders
                             321 E. Second Street
                             Los Angeles, CA 90012
                             (213) 894-2854

                             Counsel for Plaintiff Julius O. Robinson


                             Evan Miller (DC Bar # 219310)
                             Vinson & Elkins LLP
                             2200 Pennsylvania Avenue, NW
                             Suite 500 West
                             Washington, D.C. 20037
                             (202) 639-6605
                             (202) 478-1815 (fax)



                                9
Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 10 of 15




                              emiller@velaw.com

                              Counsel for Plaintiff Bruce Webster




                                10
      Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 11 of 15




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 6, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com



                                                11
    Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 12 of 15




(404) 688-7530
Email: gerald_king@fd.org                  Donald P. Salzman
                                           SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &            (202) 371-7983
FLOM LLP                                   Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com          Steven M. Albertson
                                           SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                     FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &            (202) 371-7112
FLOM LLP                                   Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com     Craig Anthony Harbaugh
(*pro hac vice application forthcoming)    FEDERAL PUBLIC DEFENDER, CENTRAL
                                           DISTRICT OF CALIFORNIA
Celeste Bacchi                             (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER              Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                             Alexander Louis Kursman
Email: celeste_bacchi@fd.org               OFFICE OF THE FEDERAL COMMUNITY
                                           DEFENDER/EDPA
Jonathan Charles Aminoff                   (215) 928-0520
FEDERAL PUBLIC DEFENDER,                   Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                             Kathryn B. Codd
Email: jonathan_aminoff@fd.org             VINSON & ELKINS LLP
                                           (202) 639-6536
Billy H. Nolas                             Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                        Robert E. Waters
(215) 928-0520                             KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                  Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                   Yousri H. Omar
VINSON & ELKINS LLP                        VINSON & ELKINS LLP
(202) 639-6633                             (202) 639-6500
                                           Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                        *William E. Hoffman, Jr.
(202) 639-6676                             KING & SPALDING LLP
Email: wlawler@velaw.com                   (404) 572-3383

Evan D. Miller                             Mark Joseph Hulkower
VINSON & ELKINS LLP                        STEPTOE & JOHNSON LLP
(202) 639-6605                             (202) 429-6221



                                          12
    Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 13 of 15




Email: EMiller@velaw.com                   Email: mhulkower@steptoe.com

Margaret O’Donnell                         Robert A. Ayers
(502) 320-1837                             STEPTOE & JOHNSON LLP
Email: mod@dcr.net                         (202) 429-6401
                                           Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                        Robert L. McGlasson
(202) 626-5502                             MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                 (404) 314-7664
                                           Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                      Sean D. O’Brien
(202) 429-8164                             PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com             (816) 363-2795
                                           Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                      Shawn Nolan
(202) 429-1320                             FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                  OFFICE, EDPA
                                           (215) 928-0520
Gary E. Proctor                            Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                        Joseph William Luby
(410) 444-1500                             FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com              (215) 928-0520
                                           Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                   Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS               HOGAN LOVELLS US LLP
(501) 324-6144                             (212) 918-3000
Email: Scott_Braden@fd.org                 Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                   Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                 KAISER DILLON, PLLC
OFFICE FOR THE EDPA                        (202) 640-4430
(215) 928-0520                             Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                           Andrew Moshos
David Victorson                            MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                             LLP
HOGAN LOVELLS US LLP                       (302) 351-9197
Email: David.Victorson@hoganlovells.com    Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP



                                          13
     Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 14 of 15




 (212) 918-3000
 Email: john.beck@hoganlovells.com       Alan E. Schoenfeld
                                         WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                       DORR LLP
 KAISER DILLON, PLLC                     (212) 937-7294
 (202) 869-1301                          Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                         Kathryn Louise Clune
 Norman Anderson                         CROWELL & MORING LLP
 KAISER DILLON PLLC                      (202) 624-5116
 (202) 640-2850                          kclune@crowell.com
 nanderson@kaiserdillon.com
                                         Jennifer M. Moreno
 Jennifer Ying                           OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL          DEFENDER, DISTRICT OF ARIZONA
 LLP                                     (602) 382-2718
 (302) 658-9300                          Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                         Ginger Dawn Anders
 Andres C. Salinas                       MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &          (202) 220-1107
 DORR LLP                                Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com    *Jonathan S. Meltzer
                                         MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                         (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                *Brendan Gants
 (212) 295-6513                          MUNGER, TOLLES & OLSON LLP
                                         (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC            Timothy Kane
 DEFENDER                                FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                          OFFICE, EDPA
 Dale_Baich@fd.org                       (215) 928-0520
                                         Email: timothy_kane@fd.org

Dated: October 6, 2020               Respectfully Submitted,



                                     /s/ Joshua C. Toll
                                     Joshua C. Toll
                                     D.C. Bar No. 463073
                                     King & Spalding LLP
                                     1700 Pennsylvania Avenue, N.W.



                                        14
Case 1:19-mc-00145-TSC Document 287-1 Filed 10/06/20 Page 15 of 15




                              Washington, DC 20006
                              (202) 737-8616
                              jtoll@kslaw.com




                                15
